Case 3:19-cv-00813-REP Document 32 Filed 05/08/20 Page 1 of 1 PagelD# 300

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

)
CHMURA ECONOMICS & )
ANALYTICS, LLC, )
)
Plaintiff/Counterclaim )

Defendant, ) Case No. 3:19-cv-813-REP
)
v. )
)
RICHARD LOMBARDO, )
)
Defendant/Counterclaim )
Plaintiff. )
ORDER

Upon consideration of the Parties’ Joint Motion (the “Motion”) to Extend Summary
Judgment Deadline, and for good cause shown, it is hereby Ordered that the Motion is GRANTED.
The Parties shall file their respective motions for summary judgment and accompanying briefs on
or before May 15, 2020. The Parties shall file their respective response briefs on or before May
29, 2020 and their reply briefs on or before June 4, 2020.

IT IS SO ORDERED.

Date: May x , 2020

/s/ (eet

Robert E. Payne
Senior United States District Judge

 
